Exhibit 10.83

SIXTH AMENDMENT TO CREDIT AGREEMENT AND
OTHER LOAN DOCUMENTS

THIS SIXTH AMENDMENT TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS (this
“Amendment”), dated as of March 30, 2020, by and among CONDOR HOSPITALITY
LIMITED PARTNERSHIP, a Virginia limited partnership (“Borrower”), the
undersigned parties to this Amendment executing as “Guarantors” (hereinafter
referred to individually as “Guarantor” and collectively as “Guarantors”),
KEYBANK NATIONAL ASSOCIATION (“KeyBank”), THE HUNTINGTON NATIONAL BANK
(“Huntington”), BMO HARRIS BANK N.A. (“BMO”; KeyBank, Huntington and BMO
collectively, the “Lenders”), and KeyBank as Agent for itself and the other
Lenders from time to time a party to the Credit Agreement (as hereinafter
defined) (KeyBank, in its capacity as Agent, is hereinafter referred to as
“Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, Agent, KeyBank and the lenders party thereto are parties
to that certain Credit Agreement dated as of March 1, 2017, as amended by that
certain First Amendment to Credit Agreement and Other Loan Documents dated as of
May 11, 2017 (the “First Amendment”), as amended by that certain Second
Amendment to Credit Agreement dated as of December 13, 2017 (the “Second
Amendment”), as amended by that certain Third Amendment to Credit Agreement
dated as of March 8, 2019 (the “Third Amendment”), as amended by that certain
Fourth Amendment to Credit Agreement dated as of May 3, 2019 (the “Fourth
Amendment”), and as amended by that certain Fifth Amendment to Credit Agreement
dated as of August 9, 2019 (the “Fifth Amendment”) (such Credit Agreement, as
amended by the First Amendment, the Second Amendment, the Third Amendment, the
Fourth Amendment and the Fifth Amendment, may be further varied, extended,
supplemented, consolidated, replaced, increased, renewed, modified or amended
from time to time, the “Credit Agreement”);

WHEREAS, certain of the Guarantors executed and delivered to Agent that certain
Unconditional Guaranty of Payment and Performance dated as of March 1, 2017, as
amended by the First Amendment (as such Guaranty, as amended by the First
Amendment, may be further varied, extended, supplemented, consolidated,
replaced, increased, renewed, modified or amended from time to time, the
“Guaranty”);

WHEREAS, Borrower and certain of the Guarantors executed and delivered to Agent
that certain Cash Collateral Account Agreement dated as of March 1, 2017, as
amended by that certain First Amendment to Cash Collateral Account Agreement
dated as of March 24, 2017, as amended by the First Amendment, as amended by
that certain Second Amendment to Cash Collateral Account Agreement dated as of
June 21, 2017, as amended by that certain Third Amendment to Cash Collateral
Account Agreement dated as of August 31, 2017, as amended by that certain Fourth
Amendment to Cash Collateral Account Agreement dated as of January 17, 2018, and
as amended by that certain Fifth Amendment to Cash Collateral Account Agreement
dated as of February 21, 2018 (as the same may be further varied, extended,
supplemented, consolidated, replaced, increased, renewed, modified or amended
from time to time, the “Cash Collateral Agreement”);

WHEREAS, CDOR TLH Magnolia, LLC, TRS TLH Magnolia, LLC, CDOR LEX Lowry, LLC, TRS
LEX Lowry, LLC, CDOR AUS Louis, LLC and TRS AUS Louis, LLC have become



 



 

114485221\V-3

--------------------------------------------------------------------------------

 

a party to the Guaranty and the Cash Collateral Agreement pursuant to that
certain Joinder Agreement dated March 24, 2017; and

WHEREAS CDOR MCO Village, LLC and TRS MCO Village, LLC have become a party to
the Guaranty and the Cash Collateral Agreement pursuant to that certain Joinder
Agreement dated June 21, 2017; and

WHEREAS, CDOR ELP Edge, LLC, TRS ELP Edge, LLC, CDOR AUS Casey, LLC and TRS AUS
Casey, LLC have become a party to the Guaranty and the Cash Collateral Agreement
pursuant to that certain Joinder Agreement dated August 31, 2017; and

WHEREAS, CDOR AUS Tech, LLC and TRS AUS Tech, LLC have become a party to the
Guaranty and the Cash Collateral Agreement pursuant to that certain Joinder
Agreement dated January 17, 2018; and

WHEREAS, CDOR CHS Holiday, LLC and TRS CHS Holiday, LLC have become a party to
the Guaranty and the Cash Collateral Agreement pursuant to that certain Joinder
Agreement dated February 21, 2018; and

WHEREAS, the Borrower and the Guarantors have requested that the Agent and the
Lenders make certain modifications to the Credit Agreement and Agent and the
undersigned Lenders have consented to such modifications, subject to the
execution and delivery of this Amendment.

NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby covenant and
agree as follows:

Definitions

.  Capitalized terms used in this Amendment, but which are not otherwise
expressly defined in this Amendment, shall have the respective meanings given
thereto in the Credit Agreement.

Modifications of the Credit Agreement

.  The Borrower, Agent and the Lenders do hereby modify and amend the Credit
Agreement by deleting from the Credit Agreement the text that is shown as a
deletion or strike-through in the form of the Credit Agreement attached hereto
as Exhibit “A” and made a part hereof (the “Revised Credit Agreement”), and by
inserting in the Credit Agreement the text shown as an insertion or underlined
text in the Revised Credit Agreement, such that from and after the Effective
Date (as hereinafter defined) the Credit Agreement is amended to read as set
forth in the Revised Credit Agreement.  Notwithstanding the foregoing, the
calculation templates attached to the Borrowing Base Certificate and Compliance
Certificate shall be the templates attached to the Revised Credit Agreement
regardless that those templates are not marked by deletion, strike-through,
insertion or underline.  From and after the Effective Date, the Credit Agreement
shall be the Credit Agreement, as amended by this Amendment.

Modifications of the Cash Collateral Agreement

.

(a) Borrower, Guarantors, Agent and the Lenders do hereby modify and amend the
Cash Collateral Agreement by deleting from the Cash Collateral Agreement the
text that is



2

 

 

 

 

114485221\V-3

--------------------------------------------------------------------------------

 

shown as a deletion or strike-through in the form of the Cash Collateral
Agreement attached hereto as Exhibit “B” and made a part hereof (the “Revised
Cash Collateral Agreement”), and by inserting in the Cash Collateral Agreement
the text shown as an insertion or underlined text in the Revised Cash Collateral
Agreement, such that from and after the Effective Date  the Cash Collateral
Agreement is amended to read as set forth in the Revised Cash Collateral
Agreement.  From and after the Effective Date, the Cash Collateral Agreement
shall be the Cash Collateral Agreement, as amended by this Amendment.

(b) As security for the prompt payment and performance by Assignors (as defined
in the Cash Collateral Agreement) of the Obligations (as defined in the Cash
Collateral Agreement), each Assignor does hereby transfer, assign, pledge,
convey, and grant to Agent, and does hereby grant a security interest to Agent
in, all of such Assignor’s right, title and interest in and to all Collateral
(as defined in the Cash Collateral Agreement, as amended by this Amendment).

(c) Except as otherwise expressly provided herein, nothing herein contained
shall in any way (a) impair or affect the validity and priority of the lien of
the Cash Collateral Agreement, as amended by this Amendment, as to the
Collateral (as defined in the Cash Collateral Agreement, as amended by this
Amendment) encumbered prior to the date of this Amendment, (b) alter, waive,
annul or affect any provision, condition or covenant in the Loan Documents, or
(c) affect or impair any rights, powers or remedies under the Loan Documents.

(d) In furtherance of the foregoing, Assignors hereby acknowledge, represent and
agree that the Cash Collateral Agreement, as amended by this Amendment, creates
a continuing security interest in the Collateral and shall (x) remain in full
force and effect until the payment in full of the Obligations and the Lenders
have no further obligation to make any advances or issue Letters of Credit under
the Credit Agreement, (y) be binding upon Assignors and their permitted heirs,
successors and assigns, and (z) inure, together with the rights and remedies of
Agent hereunder and thereunder, to the benefit of Agent and the Lenders and
their respective successors, transferees and assigns.

2. Modification of the Guaranty.  Guarantors and Agent do hereby modify and
amend the Guaranty as follows:

(a) By renumbering Paragraph 5(y) of the Guaranty as Paragraph 5(z), by
renumbering existing Paragraph 5(z) of the Guaranty as Paragraph 5(aa), and
inserting the following as new Paragraph 5(y) of the Guaranty: 

“(y)any LLC Division of Borrower or any Guarantor, notwithstanding the
prohibition contained in the Credit Agreement or this Guaranty;”

(b) By deleting in its entirety Paragraph 16 of the Guaranty, and inserting in
lieu thereof the following:

“16.Successors and Assigns.  The provisions of this Guaranty shall be binding
upon Guarantors and their respective heirs, successors, successors in title,
legal representatives, and assigns (and, in the event any Guarantor is a limited
liability company and shall undertake an LLC Division (any such LLC Division
being a violation of the Credit Agreement or this Guaranty) shall be deemed to



3

 

 

 

 

114485221\V-3

--------------------------------------------------------------------------------

 

include each limited liability company resulting from any such LLC Division),
and shall inure to the benefit of Lender, its successors, successors in title,
legal representatives and assigns, and the holders of the Hedge Obligations.  No
Guarantor shall assign or transfer any of its rights or obligations under this
Guaranty (including by way of an LLC Division) without the prior written consent
of Lender.”

(c) By inserting the following as Paragraph 27 of the Guaranty:

“27.Prohibition on LLC Division.  Each Guarantor that is a limited liability
company covenants and agrees that it shall not at any time undertake an LLC
Division.”

3. Reduction of Total Commitment. Upon the effectiveness of this Amendment, (a)
the Commitment and the Total Commitment shall be reduced as provided in the
Revised Credit Agreement and the Lenders shall have no further obligations to
advance Loans except as provided in this paragraph, and (b) the Swing Loan
Commitment, the Letter of Credit Commitment and the obligations of the Swing
Loan Lender and the Issuing Lender to make Swing Loans and issue Letters of
Credit shall terminate and be of no force or effect.  Each Loan of a Lender
shall continue to be held by such Lender and be evidenced by the Credit
Agreement and such Lenders’ Revolving Credit Note.  After giving effect to the
funding of the Interest Reserve Account (as defined in the Revised Cash
Collateral Agreement), the outstanding principal balance of the Loans made by
each Lender as of the date hereof equals the amount shown on Exhibit C attached
hereto and made a part hereof. The Commitment of each Lender shall be as set
forth in Schedule 1.1 of the Revised Credit Agreement, notwithstanding that the
face amount of each Lender’s Revolving Credit Note exceeds the amount of such
Lender's Commitment. Notwithstanding anything to the contrary in the Credit
Agreement, any advances of proceeds of the Loans after the Effective Date shall
only be used (x) to fund the Interest Reserve Account in the amount of
$1,720,482.74 on the Effective Date, and (y) upon the Commitment Increase to
satisfy the Aloft Atlanta Term Loan.  The Lenders shall have no further
obligation to advance Loans to Borrower, but in the event that all of the
Lenders elect in their sole, absolute and unfettered  discretion to make any
additional advances of the Loan beyond those described in the preceding
sentence, any such further advance shall only be for the  purposes as all of the
Lenders shall approve. 

References to Credit Agreement, Guaranty and Cash Collateral Agreement

.  All references in the Loan Documents to the Credit Agreement, Guaranty and
Cash Collateral Agreement shall be deemed a reference to the Credit Agreement,
Guaranty and Cash Collateral Agreement as modified and amended herein.

Consent of Guarantors

.  By execution of this Amendment, Guarantors  hereby expressly consent to the
modifications and amendments relating to the Credit Agreement, Guaranty and Cash
Collateral Agreement as set forth herein and the execution and delivery of and
any other agreements contemplated in hereby, and Borrower and Guarantors hereby
acknowledge, represent and agree that the Credit Agreement, Guaranty and Cash
Collateral Agreement, as modified and amended herein, and the other Loan
Documents, as the same may be modified in connection with this Amendment, remain
in full force and effect and constitute the valid and legally binding obligation
of Borrower and Guarantors, respectively, enforceable against such Persons in
accordance with their respective terms, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally



4

 

 

 

 

114485221\V-3

--------------------------------------------------------------------------------

 

the enforcement of creditors’ rights and the effect of general principles of
equity, and that the Guaranty extends to and applies to the foregoing documents
as modified and amended.

Representations

.  Borrower and Guarantors represent and warrant to Agent and the Lenders as
follows as of the date of this Amendment:

Authorization

.  The execution, delivery and performance by the Borrower and the Guarantors of
this Amendment and any other agreements contemplated hereby and the transactions
contemplated hereby and thereby (i) are within the authority of Borrower and
Guarantors, (ii) have been duly authorized by all necessary proceedings on the
part of such Persons, (iii) do not and will not conflict with or result in any
breach or contravention of any provision of law, statute, rule or regulation to
which any of such Persons is subject or any judgment, order, writ, injunction,
license or permit applicable to such Persons, (iv) do not and will not conflict
with or constitute a default (whether with the passage of time or the giving of
notice, or both) under any provision of the partnership agreement, operating
agreement, articles of incorporation or other charter documents or bylaws of, or
any agreement or other instrument binding upon, any of such Persons or any of
its properties, (v) do not and will not result in or require the imposition of
any lien or other encumbrance on any of the properties, assets or rights of such
Persons other than the liens and encumbrances in favor of the Agent contemplated
by this Amendment and the other Loan Documents, and (vi) do not require any
approval or consent of any Person other than those already obtained and
delivered to the Agent (other than any consent or approval required by the
Agreement and Plan of Merger dated as of July 19, 2019 by and among NHT
Operating Partnership, LLC, NHT REIT Merger Sub, LLC NHT Operating Partnership
II, LLC, Borrower and REIT, as amended (the “Merger Agreement”), which consent
and approval was requested but not obtained (and which consent was not to be
unreasonably withheld, delayed or conditioned); provided that the failure to
obtain such consent or approval shall not affect the authority of Borrower and
Guarantors to execute, deliver and perform this Amendment and any other
agreements contemplated hereby and the transactions contemplated hereby and
thereby or the enforceability thereof, but which failure only creates a
potential claim for a breach of contract against Borrower and REIT under the
Merger Agreement).

Enforceability

.  This Amendment and each other document executed and delivered in connection
with this Amendment are the valid and legally binding obligations of Borrower
and Guarantors, enforceable in accordance with the respective terms and
provisions hereof, except as enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights and the effect of general
principles of equity.

Approvals

.  The execution, delivery and performance by the Borrower and the Guarantors of
this Amendment and any other agreements contemplated hereby and the transactions
contemplated hereby and thereby do not require the approval or consent of, or
filing or registration with, or the giving of any notice to, any court,
department, board, governmental agency or authority other than those already
obtained.

Reaffirmation

.  Each of the representations and warranties made by or on behalf of Borrower,
Guarantors or any of their respective Subsidiaries contained in this Amendment,
the Credit Agreement, the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with the Credit Agreement or this
Amendment are true in all material respects as of the date as of which they were
made and are true in all material respects



5

 

 

 

 

114485221\V-3

--------------------------------------------------------------------------------

 

as of the date hereof, with the same effect as if made at and as of that time,
except to the extent of changes resulting from transactions permitted by the
Loan Documents (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct only as of such specified date).

No Default.  By execution hereof, the Borrower and Guarantors certify that the
Borrower and Guarantors are and will be in compliance with all covenants under
the Loan Documents immediately after the execution and delivery of this
Amendment and the other documents executed in connection herewith, and that no
Default or Event of Default has occurred and is continuing.

Waiver of Claims

.  Borrower and Guarantors acknowledge, represent and agree that Borrower and
Guarantors as of the date hereof have no defenses, setoffs, claims,
counterclaims or causes of action of any kind or nature whatsoever with respect
to the Loan Documents, the administration or funding of the Loans or Letters of
Credit or with respect to any acts or omissions of Agent or any Lender, or any
past or present officers, agents or employees of Agent or any Lender, and each
of Borrower and Guarantors does hereby expressly waive, release and relinquish
any and all such defenses, setoffs, claims, counterclaims and causes of action,
if any.

Ratification

.  Except as hereinabove set forth, all terms, covenants and provisions of the
Credit Agreement, the Guaranty, the Cash Collateral Agreement and the other Loan
Documents remain unaltered and in full force and effect, and the parties hereto
do hereby expressly ratify and confirm the Credit Agreement, the Guaranty, the
cash Collateral Agreement and the other Loan Documents.  Nothing in this
Amendment or any other document executed in connection herewith shall be deemed
or construed to constitute, and there has not otherwise occurred, a novation,
cancellation, satisfaction, release, extinguishment or substitution of the
indebtedness evidenced by the Notes or the other obligations of Borrower and
Guarantors under the Loan Documents (including without limitation the
Guaranty).  This Amendment shall constitute a Loan Document.

Counterparts

.  This Amendment may be executed in any number of counterparts which shall
together constitute but one and the same agreement.

Miscellaneous

.  THIS AMENDMENT SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.  This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective permitted successors,
successors-in-title and assigns as provided in the Credit Agreement.

Amendments of Other Loan Documents

.  The Lenders authorized Agent to execute and deliver amendments to the other
Loan Documents as Agent deems appropriate contemporaneously with the execution
and delivery of this Amendment.

Interest.

 All interest accrued under the Credit Agreement prior to the effectiveness of
this Amendment shall be due and payable upon the next Interest Payment Date at
the rate provided in the Credit Agreement prior to the effective date of this
Amendment.



6

 

 

 

 

114485221\V-3

--------------------------------------------------------------------------------

 

Effective Date

.  This Amendment shall be deemed effective and in full force and effect (the
“Effective Date”) upon confirmation by the Agent of the satisfaction of the
following conditions:

(a) the execution and delivery of this Amendment by Borrower, Guarantors, Agent,
and the Lenders;

(b) Borrower shall have paid to Agent for the account of Arranger and each
Lender the fees set forth in a separate letter between Borrower and Agent;

(c) The Borrower shall have opened the Interest Reserve Account with KeyBank as
depository and executed a deposit account for restricted collateral account
agreement in form and substance satisfactory to Agent;

(d) delivery to Agent of a current Compliance Certificate and Borrowing Base
Certificate acceptable to Agent;

(e) receipt by Agent of such other consents, resolutions, certificates,
documents, instruments and agreements as the Agent may reasonably request; and

(f) the Borrower shall have paid the reasonable fees and expenses of Agent in
connection with this Amendment and the transactions contemplated hereby.

4. Amendment as a Loan Document.  The Amendment shall constitute a Loan
Document. 

[CONTINUED ON NEXT PAGE]

 

7

 

 

 

 

114485221\V-3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto, acting by and through their respective
duly authorized officers and/or other representatives, have duly executed this
Amendment under seal as of the day and year first above written.

﻿

BORROWER:

﻿

CONDOR HOSPITALITY LIMITED PARTNERSHIP, a Virginia limited partnership

By:Condor Hospitality REIT Trust, a Maryland real estate investment trust, its
general partner

By: /s/ Arinn Cavey
Name: Arinn Cavey
Title: Vice President

 

 

﻿

GUARANTORS:

﻿

CONDOR HOSPITALITY REIT TRUST, a
Maryland real estate investment trust

By:  /s/ Arinn Cavey
Name: Arinn Cavey
Title: Vice President

 

 

﻿

CONDOR HOSPITALITY TRUST, INC., a
Maryland corporation

By: /s/ Arinn Cavey
Name: Arinn Cavey

Title: Chief Financial Officer

 

 

﻿

TRS LEASING, INC., a Virginia corporation

By: /s/ Arinn Cavey
Name: Arinn Cavey
Title: Vice President

﻿

 

 

(Signatures Continued On Next Page)

 

Signature Page to Sixth Amendment to Credit Agreement - KeyBank/Condor

114485221\V-3

--------------------------------------------------------------------------------

 

 

﻿

 

﻿

CDOR AUS LOUIS, LLC, a Delaware

limited liability company

By: /s/ Arinn Cavey

Name: Arinn Cavey

Title: Vice President

﻿

CDOR LEX LOWRY, LLC, a Delaware limited liability company

By: /s/ Arinn Cavey

Name: Arinn Cavey

Title: Vice President

 

﻿

CDOR TLH MAGNOLIA, LLC, a Delaware limited liability company

By: /s/ Arinn Cavey

Name: Arinn Cavey

Title: Vice President

 

﻿

TRS AUS LOUIS, LLC, a Delaware limited liability company

 

By: /s/ Arinn Cavey

Name: Arinn Cavey

Title: Vice President

 

﻿

TRS LEX LOWRY, LLC, a Delaware limited liability company

 

By: /s/ Arinn Cavey

Name: Arinn Cavey

Title: Vice President

 



(Signatures Continued On Next Page)

 

Signature Page to Sixth Amendment to Credit Agreement - KeyBank/Condor

114485221\V-3

--------------------------------------------------------------------------------

 

﻿

TRS TLH MAGNOLIA, LLC, a Delaware limited liability company

 

By: /s/ Arinn Cavey

Name: Arinn Cavey

Title: Vice President

 

﻿

CDOR MCO VILLAGE, LLC, a Delaware
limited liability company

 

By: /s/ Arinn Cavey

Name: Arinn Cavey

Title: Vice President

 

﻿

TRS MCO VILLAGE, LLC, a Delaware
limited liability company

 

By: /s/ Arinn Cavey

Name: Arinn Cavey

Title: Vice President

 

﻿

CDOR ELP EDGE, LLC, a Delaware

limited liability company

 

By: /s/ Arinn Cavey

Name: Arinn Cavey

Title: Vice President

 

﻿

TRS ELP EDGE, LLC, a Delaware limited

liability company

 

By: /s/ Arinn Cavey

Name: Arinn Cavey

Title: Vice President

 

﻿

CDOR AUS CASEY, LLC, a Delaware

limited liability company

 

By: /s/ Arinn Cavey

Name: Arinn Cavey

Title: Vice President

 



(Signatures Continued On Next Page)

 

Signature Page to Sixth Amendment to Credit Agreement - KeyBank/Condor

114485221\V-3

--------------------------------------------------------------------------------

 

﻿

TRS AUS CASEY, LLC, a Delaware limited

liability company

 

By: /s/ Arinn Cavey

Name: Arinn Cavey

Title: Vice President

﻿

CDOR AUS TECH, LLC, a Delaware

limited liability company

 

By: /s/ Arinn Cavey

Name: Arinn Cavey

Title: Vice President

 

﻿

TRS AUS TECH, LLC, a Delaware limited

liability company

 

By: /s/ Arinn Cavey

Name: Arinn Cavey

Title: Vice President

 

﻿

CDOR CHS HOLIDAY, LLC, a Delaware

limited liability company

 

By: /s/ Arinn Cavey

Name: Arinn Cavey

Title: Vice President

 

﻿

TRS CHS HOLIDAY, LLC, a Delaware limited

liability company

 

By: /s/ Arinn Cavey

Name: Arinn Cavey

Title: Vice President

 

 

(Signatures Continued On Next Page)

 

Signature Page to Sixth Amendment to Credit Agreement - KeyBank/Condor

114485221\V-3

--------------------------------------------------------------------------------

 

 

LENDERS:

KEYBANK NATIONAL ASSOCIATION, individually and as Agent

By: /s/ Thomas Z. Schmitt_________________________________________
Name: Thomas Z. Schmitt
Title: Assistant Vice President

THE HUNTINGTON NATIONAL BANK

By: /s/ Rebecca Stirnkorb_________________________________________
Name: Rebecca Stirnkorb
Title: Assistant Vice President

BMO HARRIS BANK N.A.

By: /s/ Gwendolyn Gatz_____________________________________________
Name:    Gwendolyn Gatz
Title:    Director

﻿

 

Signature Page to Sixth Amendment to Credit Agreement - KeyBank/Condor

114485221\V-3

--------------------------------------------------------------------------------

 

 

EXHIBIT “A”

REVISED CREDIT AGREEMENT

 

Signature Page to Sixth Amendment to Credit Agreement - KeyBank/Condor

114485221\V-3

--------------------------------------------------------------------------------

 

 

EXHIBIT “B”

REVISED CASH COLLATERAL AGREEMENT





Signature Page to Sixth Amendment to Credit Agreement - KeyBank/Condor

114485221\V-3

 

--------------------------------------------------------------------------------

 

 



EXHIBIT “C”

OUTSTANDING BALANCE OF LOANS

Banks

Outstanding Loans

KeyBank National Association

$31,955,000.00

The Huntington National Bank

$31,955,000.00

BMO Harris Bank N.A.

$31,955,000.00

TOTAL:

$95,865,000.00

﻿



Signature Page to Sixth Amendment to Credit Agreement - KeyBank/Condor

114485221\V-3

 

--------------------------------------------------------------------------------